Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note: Amendments to some of the current claims were not completely indicated. See for example current Claim 5 and the immediate previously filed Claim 5.
Claim Objections
Claims 4, 11 objected to because of the following informalities: 
In Claim 4, line 2, “the software settings” was probably meant to be: software settings. The same objection is made for Claim 11.
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. In response to the applicants’ argument that the limitation as amended into the independent claims (see Remarks, p. 11) is not taught by the prior art, the Examiner disagrees and points to the rejection below where this limitation is addressed with the prior art of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2017/0359626 A1, in view of Loza, US 2018/0007118 A1.

Regarding Claim 1, Chen teaches:
A method, comprising: ingesting, in real-time, current telemetry data from a client device related to a streaming media application (Abstract; paragraphs 18, 49: receiving real time user interaction data related to streaming content/media); 
feeding the current telemetry data to a machine learning model (MLM) that produces, in real-time, a User Experience (UX) command based on the current telemetry data and prior telemetry data received from the streaming media application and fed into the MLM (paragraphs 6, 19: intelligent prediction engine/machine learning generates control commands to enhance user experience. Examiner’s note: CN107612912A in applicant’s IDS also teaches this, see for example paragraphs 56-57, 63),
wherein the UX command comprises a User Interface (Ul) command to adjust Ul settings on the client device (paragraphs 19, 31, 35: “The prediction engine anticipates how the user is likely to control the playback of a given video event and generates appropriate commands to influence the presentation of the video event”);
selecting content items to provide to the client device based on the current telemetry data (paragraphs 18-19: presenting content to the user based on interaction data);
encapsulating the UX command with the content items in a content stream (paragraph 31, 35: control commands part of the video services/event); 
and transmitting the content stream to the client device (paragraph 18: audio/visual content presented to the user).
Chen may not have explicitly taught:
in response to determining that the client device has sufficient free resources to receive the UX command in addition to the content items in a current transmission time window while providing a predefined level of service.
However, Loza in a similar field of endeavor shows (Abstract; paragraphs 4, 13, 15: determining whether the client device is optimized for receiving the service/application based on telemetry data and providing the service).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Loza with that of Chen for determining that the client device has sufficient free resources to receive the UX command in addition to the content items in the current time window while providing a predefined level of service. 
The ordinary artisan would have been motivated to modify Chen in the manner set forth above for the purposes of determining whether to adjust an application based on received telemetry of a client device [Loza: Abstract].

Regarding Claim 2, Chen further teaches:
The method of claim 1, wherein feeding the current telemetry data to the MLM further comprises: identifying a new content item for provision to the client device based on playback data in the current telemetry data and in the prior telemetry data (paragraphs 53, 58: prediction engine makes new recommendations for viewing by the user based on playback data); 
and identifying content delivery pathway settings based on operation data in the current telemetry data and in the prior telemetry data (paragraph 18: various content delivery systems/pathways described).
And Loza further teaches:
identifying software settings in the streaming media application based on interaction data in the current telemetry data and in the prior telemetry data (paragraph 45: software directed operational setting for the application optimization).

Regarding Claim 3, Chen further teaches:
The method of claim 1, further comprising identifying a new content item for provision to the client device based on playback data in the current telemetry data and in the prior telemeter data, wherein the UX command further comprises a command to cache the new content item on the client device (paragraph 35: control commands for various operations processed by the playback device and data downloaded/cached to the playback device).

Regarding Claim 4, Chen further teaches:
The method of claim 1, further comprising identifying the software settings in the streaming media application based on interaction data in the current telemeter data and in the prior telemetry data, wherein the UI command comprises a command to adjust a value of the software settings to optimize a UX on the client device based on prior telemetry data that indicate an optimized state for the value (paragraph 31: control commands to control/optimize playback characteristics of content presented to user based on interaction data. Examiner’s note: Loza also teaches optimizing user experience, see for example paragraph 15).

Regarding Claim 5, Chen further teaches:
The method of claim 1, further comprising identifying content delivery pathway settings based on operation data in the current telemetry data and in the prior telemetry data, wherein the UX command further comprises a command to adjust a value of a content delivery pathway setting on the client device based on prior telemetry data that indicate an optimized state for the value (paragraph 19: commands to influence the presentation of the video event, that can be determining a different content delivery pathway. Examiner’s note: Li, US 10,305,955 B1, also teaches this, see for example C2, L61-67).

Regarding Claim 6, Chen further teaches:
The method of claim 1, further comprising: in response to determining that the client device does not have sufficient free resources to receive the UX command in addition to the content items in the current transmission time window while providing the predefined level of service, encapsulating the content items in a second content stream without the UX command (paragraph 49: wherein as described, “The content-characterizing data can be embedded or otherwise included with the video data that conveys the program content and/or the content characterizing data can be provided as distinct and separate data”. Examiner’s note: Loza also teaches determining of available resources so that user application experience is optimized, see for example paragraph 24).

Regarding Claim 15, Chen teaches:
A system, comprising: a processor; a memory having instructions embodied therewith that when executed by the processor enable the system to perform an operation comprising: gathering, in real-time, telemetry data for the system related to a streaming media application receiving a content stream (Abstract; paragraphs 18, 49: receiving real time user interaction data related to streaming content/media);  
and in response to receiving a User Experience (UX) command included in the content stream based on the telemetry data, adjusting a setting in the streaming media application (paragraphs 6, 19: intelligent prediction engine/machine learning generates control commands to enhance user experience by modifying/adjusting playback characteristics of the video/media application/event. Examiner’s note: CN107612912A in applicant’s IDS also teaches this, see for example paragraphs 56-57, 63),
wherein the UX command comprises a User Interface (Ul) command to adjust UI settings (paragraphs 19, 31, 35: “The prediction engine anticipates how the user is likely to control the playback of a given video event and generates appropriate commands to influence the presentation of the video event”). 
Chen may not have explicitly taught:
in response to determining that a free bandwidth of bandwidth available to the system while receiving the content stream satisfies a threshold, transmitting the telemetry data to a streaming server providing the content stream.
However, Loza in a similar field of endeavor shows (Abstract; paragraphs 4-5, 13, 15: determining whether the client device is optimized for receiving the service/application based on telemetry data and providing/transmitting the service. Examiner’s note: Kellicker, US 2017/0250882 A1, also teaches this, see for example paragraphs 4-6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Loza with that of Chen for determining that a free bandwidth of bandwidth available to the system while receiving the content stream satisfies a threshold, transmitting the telemetry data to a streaming server providing the content stream.  
The ordinary artisan would have been motivated to modify Chen in the manner set forth above for the purposes of determining whether to adjust an application based on received telemetry of a client device [Loza: Abstract].

Regarding Claim 16, Loza further teaches:
The system of claim 15, wherein the telemetry data are aggregated on the system (paragraph 4: collecting/aggregating the telemetry data).

Regarding Claim 17, Chen further teaches:
The system of claim 15, wherein the UX command further comprises a content command and adjusting the setting in the streaming media application includes adjusting how much content to cache on the system (paragraphs 35-36, 57: control commands for various operations processed by the playback device and data downloaded/cached to the playback device based on content consumption behavior).

Regarding Claim 18, Chen further teaches:
The system of claim 15, wherein adjusting the setting in the streaming media application includes rearranging a layout of a UI of the streaming media application (paragraph 31, 41-42: control commands to control/optimize playback characteristics of content presented to user that can include interactive programming interfaces as described therein. Examiner’s note: Loza also teaches optimizing user experience, see for example paragraph 15. Also, the NPL of Feng and Foreign Reference IN201741011138A provided in applicant’s IDS, also teaches rendering and adaptive UI). 

Regarding Claim 19, Chen further teaches:
The system of claim 15, wherein the UX command further comprises a delivery command and adjusting the setting in the streaming media application further includes selecting a new intermediary source from which to request the content stream (paragraph 19: commands to influence the presentation of the video event, that can be determining a different content delivery pathway or intermediary source. Examiner’s note: Li, US 10,305,955 B1, also teaches this, see for example C2, L61-67). 

Regarding Claim 20, Chen further teaches:
The system of claim 15, wherein the telemetry data include: playback data related to playback of a content item included in the content stream (paragraphs 6, 53, 58: prediction engine makes new recommendations for viewing by the user based on playback data); 
interaction data related to actions made with respect to UI elements within the streaming media application (paragraphs 5-8: user interaction data); 
And Loza further teaches:
and operational data related to network and system status (paragraph 4: measuring characteristics of client device, server and network by processing telemetry data).


Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2017/0359626 A1, in view of Loza, US 2018/0007118 A1, and further in view of Favicchio, US 2019/0124403 A1.

Regarding Claim 7, with Chen and Loza teaching those limitations of the claim as previously pointed out, neither Chen nor Loza may have explicitly taught:
The method of claim 1, wherein the MLM includes a long short-term memory unit, wherein the current telemetry data fed into the MLM in the current transmission time window are treated as the prior telemetry data for subsequent telemetry data fed into the MLM in a subsequent time window. (Emphasis added).
However, Favicchio in a similar field of endeavor shows (paragraph 40: wherein the machine learning model is a trained long short-term memory model. The nature of a long short-term memory model is such that, current data would be prior data for a subsequent time period).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Favicchio with that of Chen and Loza so that the MLM includes a long short-term memory unit.
The ordinary artisan would have been motivated to modify Chen and Loza in the manner set forth above for the purposes of actively learning from a live content stream and overlaying on the content stream [Favicchio: paragraph 2].

Claims 8-14 are similar to Claims 1-7 respectively, and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application, where for example Ionescu, US 2017/0188094 A1, teaches tracking use of video content and more particularly relates to tracking video playback experiences in real-time. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127